The court stopped Mr. M. Levy, who was proceeding to repel the motion. It is immaterial now after trial who removed the cause, or when. The objection should have been taken at the time of the writ put in, according to the act of 1786, or at least a procedendo should have been moved for in this court before trial.
The law of 1767, does not provide for this case. Under that act a defendant pays double costs, where a defendant removes a cause wherein the debt or damages recovered shall not amount to the sum of 50I. But here the plaintiff recovered nothing. He’had no cause of action and became nonsuit.
Motion denied.